Citation Nr: 0520200	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-36 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
low back pain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 
noncompensable.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1973, and from May 1973 to July 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In May 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge via a videoconference hearing.

The issues of entitlement to an increased disability ratings 
for chronic low back pain and bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The RO denied service connection for PTSD in December 
1996 on the basis that service medical records did not show a 
psychiatric diagnosis; the veteran had no combat awards; and 
PTSD was assessed by history only.  The veteran was notified 
in writing of the decision, but he did not perfect a 
substantive appeal within one year of notification.

3.  The RO held that new and material evidence adequate to 
reopen the claim for service connection for PTSD had not been 
presented in June 1998 on the basis that, although the 
veteran had a diagnosis of PTSD, there were no specific 
stressors shown relating to military combat or life 
threatening experiences.  The veteran was notified in writing 
of the decision, but he did not perfect a substantive appeal 
within one year of notification.  The veteran submitted for a 
July 1998 VA examination and the RO revisited the matter and 
once again held that new and material evidence adequate to 
reopen the claim for service connection for PTSD had not been 
presented in September 1998 on the basis that there was no 
evidence to substantiate that a stressful experience occurred 
during service.  The veteran was notified in writing of the 
decision, but he did not perfect a substantive appeal within 
one year of notification.

4.  The additional evidence submitted since the September 
1998 RO decision relates to an unestablished fact necessary 
to substantiate the claim raises a reasonable possibility of 
substantiating the claim. 

5.  The veteran did not serve in combat during service.

6.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred.



CONCLUSIONS OF LAW

1.  The additional documentation received since the September 
1998 RO decision denying service connection for PTSD 
constitutes new and material evidence, and the claim has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.
§ 3.156(a) (2004).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the July 2004  rating decision, the August 
2004 statement of the case (SOC), and the January 2004 letter 
sent to the veteran informed him of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The documents, such as 
the letter dated in January 2004, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that in the letter and other correspondence the veteran 
was fully notified of the need to give to VA any evidence 
pertaining to his claim.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  Accordingly, VCAA 
notice was provided to the veteran before the RO decision 
that is the subject of this appeal.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a videoconference hearing.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  His medical treatment records have 
been obtained.  The Board does not know of any additional 
relevant evidence that is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  The VA has satisfied 
its obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.

New and Material Evidence

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  Service connection 
connotes many factors but basically it means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a VA decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
Evans, the Court indicated that the newly presented evidence 
need not be probative of all the elements required to award 
the claim, but need only tend to prove each element that was 
a specified basis for the last disallowance.  Id. at 284.

In December 1996, the RO denied service connection for PTSD.  
The evidence upon which the RO formulated its previous denial 
of service connection may be briefly summarized.  The 
veteran's service records were negative for any references to 
any form of psychiatric disorder.  The veteran underwent 
psychiatric testing by the VA in May 1996 wherein the MMPI-2 
was invalid due to a tendency to respond to in an exaggerated 
manner and the veteran scored a 129 on the Mississippi scale 
for PTSD, well above the empirically established cut off for 
PTSD.  The examiner stipulated that the Mississippi scale 
results should be viewed with caution.  

The RO reasoned in the December 1996 decision that there was 
nothing in the service medical records, which showed that the 
veteran had a psychiatric disorder, and that the evidence 
subsequent to service did not provide a diagnosis of service-
related PTSD.  Therefore, the RO concluded that service 
connection for PTSD was not warranted.  The veteran was 
informed in writing of the denial later that month.

The veteran attempted to reopen his claim for service 
connection for PTSD in November 1997.  In a June 1998 rating 
decision, the RO held that new and material evidence adequate 
to reopened the veteran's claim for service connection for 
PTSD had not been submitted.  The evidence upon which the RO 
formulated its denial included both VA and private treatment 
records for PTSD.  The RO reasoned that although the veteran 
had provided evidence of a current diagnosis of PTSD he had 
failed to provide specific stressors relating to military 
combat or life threatening experiences.  The veteran was 
informed in writing of the denial.  However, following the 
June 1998 denial, additional evidence was incorporated into 
the record including a July 1998 VA examination.  The veteran 
alleged that as a tank crewman, who supported infantry with 
fire support and sometimes acted as security for convoys, he 
was under heavy fire on at least four different occasions.  
The examiner concluded that the veteran fully met the 
criteria for PTSD due to combat.  However, also of record was 
a June 1998 Mississippi scale testing results, which were 
held invalid due to a tendency to respond in an exaggerated 
or distressed manner.  The RO revisited the matter in 
September 1998 and once again held that new and material 
evidence adequate to reopen the veteran's claim for service 
connection for PTSD had not been submitted.   The RO reasoned 
that there was no evidence to substantiate that a stressful 
experience occurred in service.  The veteran was informed in 
writing of the denial.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is used 
to evaluate a claim to reopen.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  In addition to being "new," the evidence must 
be material, in that it pertains to the issue for which the 
petition to reopen is requested.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see also Dolan v. Brown, 9 Vet. App. 358, 
363 (1996).  In order to be "material," the evidence need 
not warrant revision of a previous decision.  Hodge v. West, 
No. 98-7017, (Fed. Cir. Sept. 16, 1998).  The significant 
factor is whether there is a complete record for evaluation 
of an appellant's claim.  Id.  Further, in determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The evidence received since the RO's September 1998 decision 
includes numerous VA treatment records that have been added 
to the claims file.  It also includes a February 2004 PTSD 
questionnaire and an October 2004 stressor statement.  In his 
February 2004 PTSD questionnaire, the veteran stipulated that 
his stressor occurred while he was on temporary duty away 
from his home unit; wherein he served as security at 
Guantanamo Bay, Cuba.  The veteran contends that this 
stressful period resulted in a nervous condition around large 
crowds and that he remains at home a great deal.  In his 
October 2004 stressor statement, the veteran describes being 
harassed both mentally and verbally upon his arrival at 
Guantanamo Bay.  The veteran also describes that on one 
occasion his tank commander ordered other crewmen to hold the 
veteran's hands and feet and his tank commander had a hand 
full of grease and was joking about he was going to assault 
the veteran.  On another occasion, he reported that he awoke 
to his platoon sergeant choking him.  The veteran also 
stipulated that he never reported any of the harassment and 
that to this day he experiences, nightmares, severe 
headaches, and has a difficult time being around crowds and 
having people behind him.

The Board has made a careful longitudinal review of the 
record.  The Board notes that one of the reasons for the 
prior denial was that the veteran had not presented a 
stressor statement.  The additional evidence that has been 
presented addressed that deficiency.  Therefore, the Board 
concludes that the additional evidence submitted is new and 
material as it relates to an unestablished fact necessary to 
substantiate the claim raises a reasonable possibility of 
substantiating the claim.  Accordingly, the additional 
evidence is new and material, and the claim has been 
reopened.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.304(f) reads as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  
(2)	If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
(3)	If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental 
health professional for an opinion as to whether 
it indicates that a personal assault occurred.

As noted, where VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to the her testimony as to 
the occurrence of the claimed stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f) (2004).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for PTSD must 
be denied.  As noted, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD; a link between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The evidence required to 
support the occurrence of an in-service stressor varies 
depending on whether the veteran was engaged in combat with 
the enemy.  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran was engaged in 
combat.  After carefully reviewing all pertinent evidence in 
this case, the Board finds that the veteran did not engage in 
combat with the enemy.  First, service department records 
show that the veteran did not have a combat-related military 
occupational specialty, nor did he receive any military 
citation indicative of combat service, such as the Purple 
Heart Medal or Combat Infantryman Badge.  The veteran served 
as a helicopter crewman chief and an aircraft mechanic 
repairman.  In short, the record contains no indication that 
the veteran participated in any event constituting an actual 
fight or encounter with a military foe, hostile unit or 
instrumentality.  Considering the veteran's duty assignment 
and the absence of awards or decorations indicating combat 
exposure, the Board finds that the veteran did not engage in 
combat.  VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 
(2000) (defining "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b)).  For the foregoing reasons, 
the Board finds that the record shows that the veteran did 
not engage in combat during service.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Rather, the burden is on the claimant 
to provide "credible supporting evidence from any source" 
that the event alleged as the stressor in service occurred.  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  Consequently, 
because the veteran's reported stressors are not combat 
related, his testimony, by itself, will not be sufficient to 
establish the alleged stressors.  Accordingly, the Board must 
determine whether service records or other independent 
credible evidence corroborate the alleged stressors.

In this case, as set forth above, the veteran has reported 
various stressors over the course of his appeal, including 
being held down by fellow crewmen and being  strangled by his 
platoon sergeant.  Questions of the veteran's credibility 
notwithstanding, the Board finds that the record contains no 
credible supporting evidence that these claimed stressors 
actually occurred.  Moreover, the veteran himself submitted 
in his October 2004 stressor statement that he never reported 
any of the incidences of harassment.  As noted, the veteran 
has failed to provide sufficient detail to allow VA to 
conduct additional evidentiary development in an attempt to 
corroborate his claimed stressors.  For the foregoing 
reasons, the Board is unable to find as a factual matter that 
the veteran's alleged stressors ever actually occurred.  In 
reaching this conclusion, the Board has noted that the 
veteran was never provided a personal assault stressor 
development letter.  However, the Board concludes that this 
was harmless error, as the previous diagnoses of PTSD were 
not based on personal assault, but rather on claims of combat 
incidents in Vietnam.  

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors relating to 
anecdotal incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence.  
He has not produced any witness who can corroborate his 
testimony.  Furthermore, the fact that such incidents were 
not reported at the time of the alleged incidents makes it 
impossible for them to be verified by the U.S. Armed Services 
Center for Research of Unit Records.  The veteran's diagnosis 
of PTSD has not been attributed to a corroborated in-service 
stressor.  Accordingly, service connection for PTSD must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  For all the foregoing reasons, the claim for 
service connection for PTSD must be denied.  


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted.  To this extent only, the appeal is granted.

Service connection for PTSD is denied.


REMAND

As to the veteran's claim of entitlement to an increased 
disability rating for chronic low back pain, currently 
evaluated as 20 percent disabling, the Board notes that the 
veteran testified during his May 2005 videoconference hearing 
that there were VA treatment records that had yet to be 
incorporated into the record.  The Board also notes that 
there are indications in the file that the veteran receives 
benefits from the Social Security Administration.  Therefore, 
the case must be remanded for the purpose of obtaining the 
records.

As to the veteran's claim of entitlement to an increased 
disability rating for bilateral hearing loss, currently 
evaluated as noncompensable, the Board notes that the results 
from the April 2004 examination are unreliable.  Speech 
discrimination testing was inconclusive because the veteran 
presented at 45 decibels with 20 decibels of masking, once to 
the right ear and once to the left ear.  The veteran's best-
volunteered responses throughout the frequency range were 
louder than the presented speech testing.  The examiner 
explained that the veteran should have been unable to hear 
any of the speech testing words, or at a maximum of one or 
two; however, the veteran was able to repeat 24 of the 50 
words given in each ear.   The examiner concluded that he was 
unable to determine the degree or configuration of hearing 
due to invalid an unreliable audiometric examination.  
However, the examiner also submitted that Otoacoustic 
Emissions testing suggested the hair cell's ability to 
respond at no greater than 40 decibels.  Due to the 
discrepancies in the examination results, the Board finds 
that an additional examination is necessary for the proper 
adjudication of the claim.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the obtain the 
veteran's treatment records from the VA 
Medical Center in Las Vegas, Nevada for 
all treatment pertaining to chronic low 
back pain for the period from August 2004 
through the present date.  VA must 
continue its efforts until all records 
are obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should arrange for the veteran 
to undergo a VA audiologic examination to 
determine the extent and severity of his 
current hearing loss disability.  The 
claims file must be made available to the 
examiner to review in conjunction with 
the examination.  The examiner should 
determine the extent and severity of the 
veteran's hearing loss and report all 
examination findings to allow for 
evaluation under VA's diagnostic 
criteria.  All medically appropriate 
diagnostic tests should be conducted, and 
a detailed rationale for all opinions 
expressed should be provided.   The 
examiner is also asked to provide a 
detailed rationale for any discrepancies 
that may appear throughout the 
examination.  Additionally, the examiner 
is asked to review the April 2004 
examination and provide a detailed 
rationale for the discrepancies in those 
results.  Finally, the examiner is asked 
to clarify the significance of the 
statement that Otoacoustic Emissions 
testing suggests that the hair cell's 
ability cannot respond at greater than 40 
decibels, to include how this corresponds 
to degree of hearing loss.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claims.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


